Case 2:21-mj-00021-DEM Document 3 Filed 01/13/21 Page 1 of 2 PagelD# 36

INITIAL APPEARANCE MINUTES:

 

 

 

 

 

 

 

 

Time set: 12:30 Date: 1/13/21
Start Time: a. Presiding Judge: Douglas E. Miller, USMJ
End Time: Lp. Sd, pe Courtroom Deputy: C. Dodge
Reporter: FTR/Zoom -
SplitTime ( ) U.S. Attorney: Brrtanu - cher
Defense Counsel: }

 

( ) Retained( ) Court appointed( ) AFPD
Interpreter:

 

Case Number: 2:21mj21
USA v. Robert Keith Packer

(X)
(X)

(X)
(X)
( )
( )
( )
( )
( )
( )
( )
( )

ON
Newer Nee Nene Nee” See

ono
Net et

ON EN EN

~~
Se

re

Deft. Present (X ) custody ( ) not in custody

Initial Appearance ( ) Indictment (_ ) Probation Violation Petition( ) Supervised Release Petition
( ) Criminal Information ( }¥§ Rule 5 arrest ( ) Rule 32 arrest( ) Criminal Complaint
Defendant consented to video proceedings. Order entered and filed

Deft. advised of rights, charges and right to counsel

Counsel desired ( ’) Defendant to retain:
Oral admonition as required by DPPA given to the prosecutor

Defendant’s motion to substitute counsel

Order to substitute counsel executed and filed in open court

Financial Affidavit filed in open Court

Court( ) Directed ( ) Denied appointment of counsel

, AFPD present. FPD appointed in open court

Court directed defendant to reimburse govt. at rate of $ per month. Payments to begin and
continue each month thereafter until paid in full.

Defendant waived ( ) Removal (_) Preliminary hearing (In this District only)

Defendant executed Waiver of Removal Hearing ( ) Waiver of Identity Hearing (In this District only)
Waiver of Detention Hearing (In this District only)

Commitment to Another District entered and filed in open court

 

 

 

 

 

( ) Preliminary( ) Removal Hearing set for at before
U.S. Magistrate Judge in
Preliminary Hearing ( )Held( ) Waived. ( ) Defendant stipulated to probable cause

Court finds probable cause (__) Defendant held for Grand Jury ( ) Defendant remanded to custody of
U.S. Marshal for removal to charging district

Government motion for Detention( ) Government not seeking detention

Government motion to withdraw motion for detention and set bond (_) Granted ( ) Denied
Detention Hearing scheduled for at before

Detention Hearing ( )Held( ) Waived in
Temporary Detention Order entered and filed ( ) Detention Ordered Pending Trial
Bond set at$__- Pir

Special Conditions of Release: (See Page 2)

Deft. remanded to custody of U.S. Tobey

 

 

Warrant returned executed and filed i Wi wi" |
Defendant is directed to appear on at p Ww for
( )Arraignment( )SRVH ( ) at ) om
Trial
( )Norfolk ( ) Newport News a Cc Vi a 2,001
| 4

 

 

 

 

 

( p,, |
Complain arta Redackd viremia x. filed | patea

A ty Sign bod win Jim Not wo , S
A te la reach prompt - me
9)
10)

( )

Case 2:21-mj-00021-DEM Document 3 Filed 01/13/21 Page 2 of 2 PagelD# 37
STANDARD CONDITIONS OF RELEASE

Deft’s. travel is restricted to the State of Virginia.

Deft is directed to refrain from excessive use of alcohol.

Deft. is directed to refrain from any use or unlawful possession of a narcotic drug and other controlled substances defined in 21 U.S.C. 802
unless prescribed by a licensed medical practitioner.

Deft. is directed to surrender any passport to the Probation Office.

Deft. is prohibited from obtaining any passport

Defendant shall report as soon as possible, to the probation officer or supervising officer any contact with any law enforcement personnel,
including, but not limited to, any arrest, questioning, or traffic stop.

Defendant is prohibited from possessing a firearm, destructive device, or other dangerous weapon.

Defendant shall submit to method of testing required by the probation officer or the supervising officer for determining whether the defendant
is using a prohibited substance. Such methods may be used with random frequency and include urine testing, the wearing of a sweat patch, a
temote alcohol testing system, and or any form of prohibited substance screening or testing.

Defendant shall participate in a program of inpatient or outpatient substance abuse therapy and counseling if deemed advisable by the
probation officer or supervising officer.

Report to the U.S. Probation Office.

SPECIAL CONDITIONS OF RELEASE

Travel is restricted to:
( ) with travel between the two for purposes of court appearances and meetings with counsel by the most direct route.

 

Deft. is directed to maintain residence at_:

 

is directed to serve as third-party custodian.

 

Deft. is directed to seek and maintain verifiable employment as directed by the Probation Office.
Deft. is directed to undergo substance abuse testing/treatment at the expense of the defendant as directed by the U.S. Probation Office.

Deft. is directed to submit to electronic monitoring ( )with( ) without GPS ( _) with ( _) without time outs as directed by the U.S.
Probation Office, at the expense of the defendant.

Deft. is directed to avoid all contact with alleged victims/potential witnesses or co-conspirators:

 

( ) Co-defendants charged in the Indictment

Deft. is prohibited from committing any offense in violation of federal, state or local law

Deft. is directed to cooperate with their Court-appointed counsel in the preparation of their defense.

Deft. is directed to provide any requested financial information as directed by the Probation Office.

Deft. is prohibited from opening any new lines of credit or bank accounts without permission of the U.S. Probation Office.

Defendant shall notify current or future employers of charged offense.

Defendant shall not engage in employment in which the defendant has access to credit information or credit accounts of others.

Defendant shall not have any contact with children under the age of 18 years old unless in the presence of an informed adult.

Defendant shall not have possess or access any computer or internet, bulletin board, or chat room,

Defendant shall comply with a specified curfew from _____to or as specified by the U.S. Probation Office.

The defendant shall submit to mental health evaluation and treatment as directed by the U.S. Probation Office.
Apeuwr aS olirecteol bw KC han

Sta Awa fm IAC whik. co pend by Cepr aS

tr le grt Cuppcap al Uf _ tI 4

 

 

 

 

 

_.

 

iQ uircol
U
